Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Previously entered objections to the drawings are withdrawn. Previously entered rejections under 35 USC 112 are withdrawn. Independent claims 1, 11 are allowable over the prior art of record. For example, Deaconu or Seiichi do not teach a controller configured to calculate the COP of the refrigeration system during online operation of the refrigeration system as a function of a change in enthalpy of the refrigerant between the first evaporator state and the second evaporator state and a change in enthalpy of the refrigerant between the first compressor state and the second compressor state. As independent claims 1, 11 are allowable over the art of record, therefore claims 2, 4-6, 8-10, 12, 14-16, 18-25 depending therefrom are also considered to be allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Steve S TANENBAUM/Examiner, Art Unit 3763